La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 9 de julio de 1993, el Sr. Héctor Ojeda Ojeda presentó una demanda de daños y perjuicios contra El Vocero, Inc. Alegó que “en la página 11 del periódico El Vocero del [7](1) de julio de 1992 se publicó una foto [suya] conjuntamente con un titular donde se le imputa[ba] haber cometido [el delito] de exposiciones deshonestas”. (Enfasis suplido.) Se-ñaló “[q]ue la antes mencionada información [era] del todo falsa y libelosa y fue publicada con total menosprecio [de] la verdad, exponiéndolo a sí al escarnio, odio, ridículo y *322desprecio público [y que le ocasionó] la pérdida de su empleo”. Indicó, además, que “[c]omo consecuencia de las acciones de la demandada se le ocasionaron daños a la re-putación, honra, y a la vida privada y familiar ... en exceso de $500,000.00”.
El Vocero, Inc. solicitó la desestimación de la reclamación. Alegó que la demanda se presentó el 9 de julio de 1993, es decir, trescientos sesenta y siete (367) días des-pués que se publicó la noticia en el periódico, por lo que la reclamación estaba prescrita. Indicó que conforme al Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, la acción para exigir la responsabilidad civil por injuria o calumnia prescribe por el transcurso de un (1) año. El señor Ojeda Ojeda se opuso a la desestimación. Mediante declaración jurada, señaló que mientras se encontraba detenido en la prisión se enteró de la noticia, cuatro (4) días después de su publi-cación, el 11 de julio de 1992.(2) Fundamentó su oposición en la teoría cognocitiva del daño, la cual establece que el término prescriptivo de las acciones de daños y perjuicios comienza en el momento cuando el agraviado tenga cono-cimiento del daño.
El tribunal de instancia denegó la desestimación. El Vo-cero, Inc. solicitó una reconsideración. Alegó que en Puerto Rico rige la regla de la publicación única, la cual, entre otras cosas, establece que la prescripción, en casos de li-belo, comienza a correr desde el preciso momento de la publicación. Argüyó que la prescripción, bajo la regla de publicación única, es una excepción a la regla general de la teoría cognocitiva del daño, vigente en nuestra jurisdicción. El tribunal a quo denegó la reconsideración. Inconforme con la decisión, El Vocero, Inc. acudió ante nos mediante un recurso de certiorari, en el que señaló que erró “el Tribunal de Instancia al entender que en nuestra jurisdicción no es de aplicación el principio consagrado por *323la regla de la publicación única en términos de prescripción”.
Le concedimos al señor Ojeda Ojeda veinte (20) días para que mostrara causa por la cual no debíamos expedir el auto soliticitado y dictar sentencia para revocar la reso-lución emitida por el tribunal de instancia. Dicha parte no compareció. Procedemos a resolver.
rH
Hemos expresado, reiteradamente, que en nuestro sistema de derecho, el daño, junto al acto y la omisión culposos o negligentes y el nexo de causalidad entre éstos, constituyen los elementos indispensables de la causa de acción resarcitoria de daños y perjuicios establecida en el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.(3) Dicha acción no puede ejercitarse si no concurren estos tres elementos constitutivos. En el proceso de infligir daños existen tres (3) etapas, distinguibles e identificables. La primera la constituye el acto o la omisión culposa o negligente. La segunda surge cuando subsiguientemente se produce una consecuencia lesiva o daño que causa menoscabo —ya sea físico, moral, económico, entre otros— en la persona que la sufre. Esta segunda etapa se conoce como la vertiente material u objetiva del daño, debido a que éste existe en la realidad física, aunque el perjudicado no la conozca. La tercera surge con el conocimiento del perjudicado del menoscabo sufrido, debido a que éste se manifiesta en alguna forma que permite que sea reconocido. Esta última etapa se denomina como la vertiente cognoscitiva del daño, ya que gira en torno al conocimiento que tiene la víctima del daño sufrido. Claro está, en el proceso de inferir daños, puede que las tres (3) etapas ocurran si-*324multáneamente, pero también puede mediar un período de tiempo más o menos corto o largo entre cada una de ellas. Como podemos notar, la primera etapa —el acto culposo o negligente— es uno de los elementos indispensables de la causa de acción de daños y perjuicios; sin embargo, ésta no forma parte del concepto daño. Son la segunda y la tercera etapas las que constituyen los elementos de dicho concepto. En resumen, el concepto "daño o perjuicio” es la consecuen-cia de la acción culpable o negligente. Este concepto, por ende, no es sinónimo ni equivalente del acto o la omisión culpable o negligente que lo provoca sino que, por el con-trario, es su consecuencia. Por ello, es necesario distinguir el momento cuando ocurra la consecuencia lesiva y el mo-mento el perjudicado la reconozca, debido a que tal diferen-ciación conlleva efectos jurídicos de vital importancia, como lo es el momento cuando empieza a contar el plazo hábil durante el cual el perjudicado puede iniciar su causa de acción de daños y perjuicios. Véase, en general, H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, Cap. VIII, págs. 423-427, 439-442 y 567-572.
El Art. 1868 del Código Civil, supra, dispone que la acción para exigir la responsabilidad civil por injuria o calumnia y la acción de daños causados por culpa o negligencia prescribe al año desde que lo supo el agraviado. Por su parte, el Art. 1869 del Código Civil, 31 L.P.R.A. see. 5299, establece que el plazo hábil para el ejercicio de toda clase de acciones comienza a contar desde que éstas puedan ejercitarse. Así pues, al interpretarse conjuntamente las disposiciones de los Arts. 1802, 1868 y 1869 del Código Civil, supra, surge que el término durante el cual puede ejercitarse toda acción de daños y perjuicios comienza a partir del momento cuando el perjudicado conoce sobre del daño que ha sufrido. Nuestro ordenamiento acoge así la doctrina cognoscitiva del daño.
Este Foro ha resuelto, en diversas ocasiones, que
*325el momento cuando se comenzará a contar el plazo para el comienzo de la acción de daños ocurre cuando el perjudi-cado se entera del daño. Es entonces cuando surge y existe para el perjudicado, y es entonces cuando surte efectos ju-rídicos, ya que puede alegarse y reclamarse la indemniza-ción correspondiente. Si no hay daño, no hay acción jurí-dica, pues no hay remedio en nuestro Derecho, debido a que falta uno (1) de los elementos constitutivos de la causa de acción. Además, para que comience a correr el término prescriptivo no es suficiente que el perjudicado sepa que ha sufrido un daño, sino que es necesario, también, que co-nozca quién es el causante del daño para poder dirigir su demanda contra él. En Puerto Rico, por lo tanto, el derecho aplicable y vigente es que el plazo prescriptivo para el ejer-cicio de las acciones de daños y perjuicios no comienza en el instante cuando se produce la acción u omisión culposa o negligente, sino en el momento en que el perjudicado co-nozca que ha sufrido un daño, y sepa, además, quién es el responsable. Colón Prieto v. Géigel, 115 D.P.R. 232, 246 (1984); Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347, 360-361 (1988); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992); Brau del Toro, op. cit.(4)
H — I
En Puerto Rico está reconocida la acción de daños y perjuicios por difamación.(5) Esta es una acción torticera genérica que incluye libelo y calumnia. Para que exista el libelo se requiere que exista un expediente perma-*326nente de la expresión difamatoria, además de los otros ele-mentos de la acción. La calumnia se configura cuando se hace una expresión oral difamatoria junto con los otros ele-mentos de la acción. La acción civil de daños y perjuicios ocasionados por difamación está estatuida en la Ley de Li-belo y Calumnia, Ley de 19 de febrero de 1902 (32 L.P.R.A. secs. 3141-3149.(6) Sin embargo, en Romany v. El Mundo, Inc., 89 D.P.R. 604, 618 (1963), resolvimos que cuando se efectúan expresiones o publicaciones difamatorias que pro-ducen daños, sin que medie malicia o alguno de los elemen-tos para que proceda la acción estatutaria de los daños por difamación, siempre procederá una acción de daños y per-juicios bajo el Art. 1802 del Código Civil, supra, teniendo que probarse todos los elementos indispensables de dicha causa de acción.
Así pues, en nuestra jurisdicción, conforme a la ley y la jurisprudencia, existen dos (2) causas de acción en daños por difamación: (1) la establecida en la Ley de Libelo y Calumnia y (2) la derivada del Art. 1802 del Código Civil, supra, fundamentado en la publicación de una expresión difamatoria por culpa o negligencia, daños y relación causal entre estos dos (2) elementos. No obstante, dicha dicotomía parece ser ya innecesaria, habida cuenta que jurisprudencialmente se han dejado sin efecto diversas disposiciones de la Ley de Libelo y Calumnia.(7)
*327En Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690-691 (1984), señalamos que, en Puerto Rico, la protección contra la expresión difamatoria es el Art. II, Secs. 4 y 8 de nuestra Constitución, L.P.R.A., Tomo 1. Estas secciones consagran la libertad de expresión y de prensa y el derecho a la intimidad. Expresamos, además, que es a nuestro ordenamiento jurídico al que debe acudirse para sopesar los intereses involucrados en casos de difamación. La jurisprudencia norteamericana, federal o estatal, sólo tiene valor persuasivo e ilustrativo, ya que nuestra percepción de los valores involucrados y el modo de conciliarios pueden ser enteramente distintos. Esto es así, toda vez que Puerto Rico tiene facultad para establecer sus normas de responsabilidad en casos de difamación siempre que no se imponga una responsabilidad absoluta, ni se reduzca el contenido de la Primera Enmienda de la Constitución federal. En Villanueva v. Hernández Class, 128 D.P.R. 618 (1991), reiteramos que la vigencia de nuestra Ley de Libelo y Calumnia está condicionada, naturalmente, a que su aplicación sea compatible con las disposiciones citadas de nuestra Constitución, Clavell v. El Vocero de P.R., supra, pág. 690; Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975); García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 180 (1978); así como tampoco con las interpretaciones judiciales que sobre la Primera Enmienda de la Constitución de Estados Unidos realice el Tribunal Supremo federal. Clavell v. El Vocero de P.R., supra, pág. 690; Brau del Toro, op. cit.
*328De lo anterior podemos concluir que desde la aprobación de la Constitución del Estado Libre Asociado de Puerto Rico, nuestra Ley de Libelo y Calumnia ha perdido gran parte de su importancia y que los casos relacionados con este tema se resolverán, como regla general, bajo la normativa de los daños y perjuicios extracontractuales; es decir, examinando si hubo un acto u omisión culposa o negligente, daños y la relación causal entre esos dos (2) elementos, y haciendo un balance entre la libertad de expresión y de prensa contra el derecho a la intimidad. Ello, sin embargo, no constituye un impedimento para que nos esforcemos por darle efecto a las disposiciones de nuestra Ley de Libelo y Calumnia que aún tienen vigencia. Villanueva v. Hernández Class, supra, págs. 641-642 esc. 13. La See. 8 de la referida ley, 32 L.P.R.A. sec. 3148, dispone que para sostener el cargo de haber públicado un libelo, no es necesario que la publicación objeto de la demanda haya sido leída por persona alguna. Será prueba suficiente el hecho que el demandado haya dejado expuesto el libelo de tal manera que éste haya podido ser leído por cualquier otra persona. Es decir, no hay que traer el testimonio de personas que leyeron la publicación, sino que es suficiente presentar la publicación —la cual obviamente el demandante ha leído— que contiene las expresiones libelosas y que ésta ha sido expuesta al conocimiento de la comunidad en general.
El demandante en un caso de libelo debe pro-bar que la información publicada es falsa y que, por causa de su publicación, sufrió daños reales. Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 427 (1977). Sin embargo, aun cuando la información sea falsa, en el caso de la persona privada, ésta no tendrá derecho a ser indemnizada a me-nos que pruebe que la imputación fue hecha de forma negligente. Oliveras v. Paniagua Diez, 115 D.P.R. 257, 262 (1984). En los casos en que estén involucrados funcionarios o figuras públicas, por otro lado, el demandante deberá *329probar, además, que la información fue publicada con ma-licia real, es decir, a sabiendas de que ésta era falsa o con grave menosprecio de si era falsa o no. Soc. de Gananciales v. López, 116 D.P.R. 112, 115 (1985); Torres Silva v. El Mundo, Inc., supra, pág. 421. De esta forma, la acción por difamación en Puerto Rico se ha convertido en híbrida, cu-yas vertientes aplican dependiendo de la categoría de los supuestos peijudicados. Esto es, continúa siendo una ac-ción torticera intencional en cuanto a funcionarios y figu-ras públicas, y en una acción de daños y perjuicios funda-mentada en negligencia cuando el supuesto perjudicado es una persona privada. La negligencia es la norma permitida por el Art. 1802 del Código Civil, supra, para la acción de libelo de una persona privada contra un periódico por la publicación errónea de información difamatoria. Torres Silva v. El Mundo, Inc., supra, pág. 423.
I — H H-1 J — !
Como ya señaláramos, toda causa de acción de daños y perjuicios, y la acción por difamación es de esta clase, se compone de tres (3) elementos: (1) una acción u omisión; (2) daños, y (3) la relación causal entre éstas. El daño, en los casos de difamación, es el menoscabo de la opinión que tienen los demás sobre el valor de una persona en particular. En la medida que la persona se entere de que su honor ha sido perjudicado es que existe el daño. El mundo entero puede tener la peor opinión de nosotros y menospreciamos, sin embargo, eso en nada nos perjudica, en tanto nadie en alta voz o por escrito la exprese y uno se entere de tal manifestación. Véanse: F. Aponte Parés, La libertad de opinión y el sentimiento del honor, 30 Rev. C. Abo. P.R. 55 (1969); J.M. Cassé Ballesteros, El Derecho ala Honra, 14 Rev. Der. Proc. Pur. 103 (1964); R. Martínez Alvarez, Derecho a la honra y al honor, XVII Rev. Jur. U.P.R. 139 (1947). En el common law, la difamación es un ataque a la reputación de las personas en la comunidad. Brau del *330Toro, op. cit., pág. 986. En el derecho civil, la difamación constituye una ofensa contra el honor. íd. Así es en Puerto Rico.(8)
El término prescriptivo para las acciones de libelo no puede comenzar antes de que la persona perjudicada conozca acerca del daño y quién se lo produjo, ya que, conforme a nuestro ordenamiento jurídico, sin dicho conocimiento la causa de acción no ha nacido, porque no se ha producido uno de los elementos constitutivos indispensables. Si la persona no se ha enterado que su reputación ha sido mancillada, no hay daño, y si no hay daño, no hay acción judicial, pues no hay remedio que proveer. Recuérdese, además, que todo proceso de daños y perjuicios extracontractual se inicia a instancia de una persona natural o jurídica, nunca de oficio, quien es el verdadero titular del derecho y que, como norma general, puede ejercitar la acción. De Jesús v. Chardón, 116 D.P.R. 238, 247 (1985). El titular del derecho a que su honor no sea desvalorizado es la persona ofendida por la publicación, no la comunidad en general.
Según el enfoque propuesto por los demandados, el con-cepto “daño” se equipara con el de la “conducta culposa o negligente”; es decir, con el momento cuando se publicó la alegada noticia libelosa, independientemente del momento cuando la persona perjudicada conozca de su publicación. De esa manera, el plazo de un (1) año establecido en el Art. 1868 del Código Civil, supra, para las acciones de libelo y calumnia, adquiriría características de un término de caducidad. Esto tendría el efecto de privar a una persona difamada de su causa de acción antes de conocer que su honor fue dañado. Por lo tanto, si una persona descubriera la existencia de la publicación libelosa, que le ha causado daño, luego de transcurrido el término de un (1) año, su *331acción habría prescrito antes de que conociera de su existencia. De tal forma, dicha persona, por no conocer acerca del daño antes de que expirase el término hábil, se vería privada de todo tipo de remedio. Este resultado es insostenible.
Los argumentos expresados por la parte demandante para sustentar su posición no nos convencen.
La regla de la publicación única la adoptamos en Díaz Segarra v. El Vocero, 105 D.P.R. 850 (1977), con un propósito específico. Allí expresamos que rechazábamos la regla del common law de causa de acción múltiple, que reconoce una razón de pedir remedio por cada ejemplar de un periódico vendido o entregado que contuviera una imputación libelosa, debido a que consideramos que la protección de la dignidad contra ataques abusivos y el derecho a la intimidad son factibles sin acudir a remedios que puedan resultar en mengua y erosión de la libertad de prensa, íd., págs. 851-852. Sin embargo, la adopción de esta regla no puede extenderse de forma tal que menoscabe otros derechos reconocidos por nuestro ordenamiento. En nuestra jurisdicción, la importancia para los ciudadanos de poder reclamar una compensación razonable por los daños y perjuicios sufridos como consecuencia de actos u omisiones culposas o negligentes, independientemente del acto que genere esos daños, es incuestionable y no necesitamos abundar sobre ese criterio. Además, en varias ocasiones hemos expresado que las condiciones limitativas del derecho de las personas a solicitar reparación debén interpretarse restrictivamente. Alicea v. Córdova, 117 D.P.R. 676, 691 (1986); Vázquez Negrón v. E.L.A., 109 D.P.R. 19, 25 (1979); Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175, 179 (1968). Por tal razón, este Foro, como árbitro final de las controversias locales, debe adoptar las normas que sean más justas, razonables y equitativas conforme a nuestra idiosincrasia, y rechazar una regla de otra jurisdicción, por ilustrativa y persuasiva que sea, que conflija con nuestra *332tradición jurídica o que choque con nuestro sentido de la justicia.
Por otro lado, aunque el historial legislativo del Art. 1868 del Código Civil, supra, no ofrece explicación alguna sobre su alcance, no obstante, la procedencia de dicho artí-culo y sus correspondientes interpretaciones son suma-mente ilustrativas.
El referido artículo procede del Art. 1968 del Código Civil español,(9) que en su inciso (2) es idéntico al nuestro con la excepción de una coma, la cual separa la parte referente a la responsabilidad por acciones bajo el Art. 1902, al cual corresponde nuestro Art. 1802, de la frase “desde que lo supo el agraviado”. Esto claramente sugiere que dicha cláusula final aplica tanto a las acciones por injuria o ca-lumnia como a las de daños y perjuicios por culpa o negligencia.(10) La razón de ser de esta redacción era esta-*333blecer una diferencia entre las acciones de responsabilidad civil por injuria o calumnia y la acción penal existente bajo esos mismos casos. El Art. 1968(2) se refiere particular-mente a la prescripción del resárcimiento de dichas accio-nes en el ámbito civil.
Sobre el particular, señala el comentarista Fernando Reglero Campos:
En lo relativo a los plazos de prescripción, cuando se trate del delito de calumnias coinciden, prima facie, los de la acción penal y civil .... Lo que no quiere decir que ambas prescriban necesariamente al mismo tiempo, puesto que no es infrecuente que, prescrita la primera, no ocurra lo mismo con la segunda. Ello obedece a que el plazo de prescripción de la acción penal comienza a computarse “desde el día en que se hubiese come-tido el delito” ..., mientras que el de la acción civil comienza “desde que lo supo el agraviado”. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Pri-vado, 1994, T. XXV, Vol. 2, pág. 402.
*334También señala Reglero Campos que este plazo anual, señalado por el Código Civil para la prescripción de la ac-ción de reclamación de daños por injurias o calumnias y para los derivados de la responsabilidad civil extracontrac-tual, tiene su antecedente más remoto en la actio iniurii del Derecho romano. De ahí pasó a las Partidas y, final-mente, al Art. 1976 del Proyecto del Código Civil, Albala-dejo, op. cit., págs. 404-407. A estos fines, añade Reglero Campos que, en cuanto al criterio de fijación, en particular, del momento cuando ha de comenzar a computarse dicho plazo prescriptivo, es claro que la expresión “desde que lo supo el agraviado”, utilizada por el Art. 1968(2) del Código Civil español está pensado más para los supuestos de inju-ria o calumnia que a los de responsabilidad por daños del Art. 1902 del Código Civil, supra. Así “lo acredita la utili-zación del término agraviado y no otro más propio en ma-teria de daños materiales o corporales como ‘víctima’ o ‘per-judicado’ ”. Albaladejo, op. cit, págs. 435-438. El mismo artículo “lo”, utilizado por este inciso, es “fácilmente refe-rible al conocimiento del acto injurioso o calumnioso”. Id., pág. 438.
De igual forma, el tratadista Federico Puig Peña atiende este asunto de una manera muy sencilla y organizada. Establece, primero, que en las acciones para exigir responsabilidad civil, se contará el término prescrip-tivo a partir del momento cuando el agraviado tuvo cono-cimiento del daño que sufrió. Dentro de los términos para las acciones personales, separa un inciso para la prescrip-ción de un (1) año; en éste incluye aquellas (1) por injuria o calumnia, cuando es independiente de la penal, y (2) por acciones derivadas de culpa o negligencia. F. Puig Peña, Compendio de Derecho Civil Español, Madrid, Ed. Pirá-mide, 1976, págs. 387-388.
En fin, en el Derecho español, el plazo de prescripción para las acciones por injuria o calumnia comienza *335a contarse desde, el momento cuando el agraviado conozca del hecho difamatorio.
Este Tribunal ha establecido que cuando un estatuto sea adoptado de otra jurisdicción, y no aparezca en el historial legislativo algo en contrario, debe presumirse que se adoptó para fines de igual política pública la interpretación que al mismo se le ha dado en la jurisdicción de su origen, aun cuando, históricamente, no existiera en Puerto Rico la situación que se quiso conjurar mediante la ley en esa otra jurisdicción. El Imparcial, Inc. v. Brotherhood, etc., 82 D.P.R. 164, 173 (1961). Por tal razón, consideramos apropiado acoger la interpretación que los comentaristas mencionados han hecho sobre el Art. 1968 del Código Civil español, del cual surge nuestro Art. 1868, supra.
Es norma reconocida que al interpretar las diferentes secciones, artículos y apartados de una ley, y las di veras leyes relacionadas entre sí por su objetivo o propósito, debe hacerse conjuntamente, refiriéndose a unas con las otras, como un todo, buscando la intención legislativa. En otras palabras, deben ser tratadas como un todo armónico, leyéndolas en conjunto y no interpretando aisladamente sus disposiciones. Art. 18 del Código Civil, 31 L.P.R.A. sec. 18; United Hotels of P.R. v. Willig, 89 D.P.R. 188, 195 (1963); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669, 677 (1987); Consejo Educación Superior v. U.I.A., 120 D.P.R. 224, 244 (1987). La lectura en conjunto de la Ley de Libelo y Calumnia y de los Arts. 1802, 1868 y 1869 del Código Civil, supra, junto con nuestra jurisprudencia interpretativa sobre prescripción de las acciones de daños y perjuicios, y la discusión de los comentaristas españoles nos lleva a concluir que el período de un (1) año para las acciones de daños y perjuicios por difamación comienza desde que el agraviado obtiene conocimiento del daño. Es desde ese momento que la causa de acción es rea*336lizable y nace. Mientras no exista ese daño, no surge la trilogía de elementos que constituyen la causa de acción.
Por todo lo antes expresado, no podemos suscribir la tesis de la parte demandada de que el Art. 1868 del Código Civil, supra, limita la frase “desde .que lo supo el agravia-do” a las obligaciones derivadas de culpa y negligencia, ex-cluyendo las acciones de responsabilidad civil por injuria o calumnia.
Ahora bien, debido a la amplia difusión que tienen ciertos medios de comunicación en un país de limitada extensión territorial como el nuestro, es lógico que una vez se presente la evidencia de la publicación de la noticia libelosa en un rotativo de circulación general en la Isla, de esta evidencia circunstancial se pueda razonablemente inferir que la persona perjudicada se enteró del daño el mismo día de la publicación de dicha información. En casos como el de autos, en que el demandado alegue y demuestre, de la forma antes descrita, que el término hábil para presentar la acción por difamación está prescrita, le corresponde, entonces, a la parte perjudicada por la publicación rebatir la inferencia mencionada, presentando prueba de que se enteró de la información en una fecha posterior a su publicación.
En el caso ante nos, El Vocero, Inc. acompañó su solici-tud de sentencia sumaria con una copia de la noticia sobre el señor Ojeda Ojeda, que se publicó en la pág. 11 de la edición del martes 7 de julio de 1992. El señor Ojeda Ojeda, en su oposición a la referida moción, alegó, y a esos efectos suscribió una declaración jurada, que se enteró el 11 de julio de 1992 que se había publicado la noticia supuesta-mente libelosa. De esta forma, controvirtió la inferencia de que se enteró de dicha noticia el mismo día de su publicación. Bajo estas circunstancias, y a tenor con las normas de derecho antes expuestas, no erró el foro de ins-tancia al negarse a desestimar por prescripción la de-manda presentada mediante el mecanismo procesal de la *337sentencia sumaria. Por consiguiente, se expide el auto de “certiorari” y se dictará sentencia para confirmar la resolu-ción emitida por el foro de instancia.
El Juez Asociado Señor Negrón García concurrió con el resultado con opinión escrita. El Juez Asociado Señor Re-bollo López disintió con opinión escrita.
— O —

 Por error, se indicó en la demanda que la publicación se hizo el 11 de julio de 1992.


 También alegó que ese mismo día sufrió el “proceso interno” de los “ñeta”, quienes lo “enjuiciaron” por lo señalado en dicha noticia.


 “El que por acción u omisión causa daño a otro, interviniendo culpa o negli-gencia, está obligado a reparar el daño causado”. Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.


 Tan es así, que declaramos inconstitucional una excepción creada por la última oración del inciso (1) del Art. 41.090 del Código de Seguros, 26 L.P.R.A. see. 4109, por violar el debido proceso de ley, ya que fijaba un término máximo de dos (2) años para el inicio de la acción por impericia médico-hospitalaria, independiente-mente de si el daño se descubriera o no dentro de dicho término. Alicea v. Córdova, 117 D.P.R. 676 (1986). Véase, además, Colón Prieto v. Géigel, 115 D.P.R. 232 (1984), en el cual resolvimos que la ignorancia del titular del derecho sobre si ha nacido o no una causa de acción derivada de un acto ilícito es pertinente y determinante.


 La acción para exigir la responsabilidad civil por injuria y calumnia es lo mismo que la acción de daños y perjuicios por difamación.


 Conforme a la See. 2 de la Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3142, para que exista libelo se requiere que concurran los elementos siguientes:
1. Que se trate de una expresión difamatoria según lo define dicha sección.
2. Que se publique la expresión difamatoria.
3. Que quede un expediente permanente de la expresión difamatoria.
4. Que se haga maliciosamente.
Para la definición de calumnia, véase la See. 3 de la Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3143.


 Podemos mencionar, por ejemplo, que doctrinas desarrolladas al amparo de la ley citada, tales como las doctrinas de la presunción de malicia, la responsabilidad sin falta y la presunción de daños, ya no están vigentes. Estos cambios, aunque no han derogado la Ley de Libelo y Calumnia, han tenido el efecto de modificarla significativamente. Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 423 (1977); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991).
*327En Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 737-738 (1975), señalamos:
“El derecho relativo a la protección de la honra ha llevado una vida movida en nuestro país. El Derecho Civil rigió su desarrollo y estableció sus límites por varios siglos, derivando sus normas, por supuesto, del Derecho Romano ....
“A pesar que el [common lato], ... con las diferencias históricas de rigor, ... bebió también de la fuente del Derecho Romano al moldear sus normas en ese sector, se estimó necesario en Puerto Rico aprobar una ley sobre el particular el 19 de febrero de 1902. ... Esta Ley de Libelo y Calumnia ha sentado por varias décadas los prin-cipios centrales de esta parte del derecho puertorriqueño, pero a partir de 1952 diversos preceptos constitucionales afectan seriamente el análisis de muchas solu-ciones antiguamente derivables de la ley de 1902.” (Citas omitidas.)


 Véanse, también, los Arts. 118-121 del Código Penal de 1974 (33 L.P.R.A. secs. 4101-4104) que tipifican el delito de difamación. Éste está clasificado como delito contra el honor.


 El Art. 1968 del Código Civil español, en su inciso (2), lee como sigue:
“Prescriben por el transcurso de un año:
“(2) La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en el artículo 1902, desde que lo supo el agraviado.” Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, L. XXXII, Vol. 2, pág. 866.


 Podemos llegar a este resultado por sentido común. No es necesario recurrir a la regla del último antecedente. Conforme a esta regla, las palabras, frases y cláusulas relativas, o que modifican, deben ser aplicadas a las palabras o frases que inmediatamente las preceden y no deben ser interpretadas en el sentido de exten-derse a incluir otras más remotas. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, pág. 343. Los casos, en los que ha sido aplicada, tratan sobre controversias relacio-nadas con estatutos penales. Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964); Pueblo v. Vargas Ramírez, 84 D.P.R. 225 (1961). En estos casos, puede que estuviera justificada la utilización de la regla mencionada como manera de lograr la norma establecida en nuestra jurisdicción en cuanto a que los estatutos penales deben in-terpretarse restrictivamente. Recuérdese que el Art. 8 del Código Penal, 33 L.P.R.A. see. 3031, recoge el principio de legalidad, el cual establece que no puede instarse una acción penal contra persona alguna por un hecho que no esté expresamente definido por ley como delito ni pueden crearse, por analogía, delitos, penas y medidas de seguridad. Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 260 (1983). Debe tenerse presente, también, que el debido proceso de ley sustantivo, que garantiza nuestra Constitución, requiere que los estatutos penales sean claros y que den aviso ade-cuado sobre lo que prohíben. Por esta razón, ante una ley demasiado vaga, que no informa adecuadamente lo que prohíbe, puede utilizarse la regla del último antece-dente para restringir su aplicación. Sin embargo, para materias en que la interpre-tación restrictiva no es la norma, como son los estatutos reparadores, no debe utili-*333zarse la referida regla.
Sobre la utilidad de la regla del último antecedente, expresan los comentaristas Bemier y Cuevas Segarra:
“A pesar de su aplicación por nuestro Tribunal Supremo en los referidos casos de Vargas y Méléndez, esta regla del último antecedente no tiene gran valor. Sólo funciona cuando nada hay en el estatuto que indique que la palabra relativa o la disposición modificadora tiende a surtir efecto diferente. La regla sólo debe utilizarse cuando otras reglas de hermenéutica no hayan permitido descubrir la verdadera intención del legislador. Si hay algo en la ley indicativo de que la intención es que la palabra relativa o disposición modificadora se aplique a otras palabras en vez del antecedente inmediatamente anterior, la regla debe ser descartada. Basta una leve indicación para que pueda extenderse el alcance del término relativo o disposición modificadora a otras palabras, en lugar de sólo al último antecedente. Esa extensión puede ser exigida por el significado natural y de sentido común de la ley, especial-mente si con ello se evita un resultado absurdo o se impide una desviación del evi-dente propósito del legislador. Todavía más, si surge que el último antecedente puede aplicarse de igual manera a todas las disposiciones anteriores, debe aplicarse a todas las palabras que le anteceden. Bowie v. Buscaglia Tes., 63 DPR 546, 552-553 (1944) (Snyder).
“En otras palabras, esta regla del último antecedente dista mucho de ser una regla absoluta, y por eso nuestro Tribunal Supremo, en Mayagüez Sugar Co. v. Carreras, Tes., 59 DPR 720, 723-728 (1942) (Del Toro), aconseja cautela contra su apli-cación general y universal. En efecto, en el caso de Bowie, supra, se dijo al respecto:
“Constituiría un flagrante mal uso de la doctrina del ‘último antecedente’y en efecto sería resolver que uno nunca puede poner una frase al final de una oración con la intención de que ésta modifique una lista de partidas anteriores, no importa lo pequeña que sea. Adoptar tal regla inexorable sería hacer caso omiso de las reglas familiares de gramática y cánones tradicionales de interpretación.” (Enfasis suplido y en el original.) Bemier y Cuevas Segarra, op. cit., pág. 343.